Citation Nr: 0318954	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  94-08 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to a disability rating higher than 10 percent for 
the service-connected status-post Bankart repair and anterior 
capsular shift of the left shoulder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had active service from October 1983 to October 
1985.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 decision of the RO.  

The veteran and his wife testified at a hearing before the 
undersigned Veterans Law Judge in February 1997.  

The Board remanded the case to the RO for additional 
development of the record in March 1997.  

In an October 1998 rating decision, the RO denied the 
veteran's claims of service connection for headaches, nerve 
damage to the left arm, and left carpal tunnel syndrome-each 
as secondary to the service-connected left shoulder 
disability; and granted service connection for a depressive 
disorder and assigned a no percent evaluation under 
Diagnostic Code 9434, effective in April 1998.  The veteran 
submitted a Notice of Disagreement with that decision, and 
the RO issued a Statement of the Case in January 1999.  

As no Substantive Appeal is shown to have been received, such 
issues are not in appellate status and will not be addressed 
in this decision.  

In a September 2002 rating decision, the RO denied the claims 
of service connection for the following disorders:  Hearing 
loss of the right ear; tendonitis of the right elbow; a left 
elbow injury; a stomach condition; and a right knee 
disability.  

The RO also granted service connection, and noncompensable 
evaluations were assigned for the following disabilities:  
Recurring buttock abscess; conjunctivitis of the right eye; 
residuals of a right ankle sprain; and residuals of shrapnel 
wounds of the right hand.  Service connection was also 
granted for tinnitus, and a 10 percent evaluation was 
assigned.  

The record reflects no Notice of Disagreement, with the 
September 2002 rating decision, and each of those issues has 
not been certified for appellate consideration.  As such, the 
issues addressed by the RO in the September 2002 rating 
decision are not in appellate status and will not be 
addressed by the Board at this time.  


FINDING OF FACT

The service-connected left shoulder disability is shown to be 
manifested by complaints of weakness and painful motion, 
slightly limited external rotation, minimal degenerative 
changes, an asymptomatic scar, tendonopathy, and an anterior 
labral tear that have produced less than moderate injury to 
Muscle Group IV; the overall disability picture is shown to 
be manifested by no more than a functional limitation due to 
pain above shoulder level.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected left shoulder disability 
are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including 
Diagnostic Codes 5003, 5010, 5201, 5203; 4.73 including 
Diagnostic Code 5304 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claim.  This includes VA examination performed to evaluate 
the severity of the service-connected disability.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  


II.  Evaluation of the Service-Connected Status-Post Bankart 
Repair
and Anterior Capsular Shift of the Left Shoulder

A.  Factual Background 

A careful review of service medical records dated in May 1984 
reflects that the veteran complained of injuring his left 
shoulder while bodysurfing.  

A report of VA examination dated in December 1985 shows a 
diagnosis of residual, recurrent dislocation, left shoulder.  

In an April 1986 rating decision, the RO granted service 
connection for residuals of a left shoulder injury and 
assigned a no percent rating under Diagnostic Code 5299-5201, 
effective on the day following the date of discharge in 
October 1985.  

The record reflects that the veteran underwent an open 
Bankart repair and anterior capsular shift involving his left 
shoulder in August 1990.  

In a February 1991 rating decision, the RO assigned a 
temporary total rating for the service-connected impairment 
of the left shoulder, effective in August 1990, under the 
provisions of 38 C.F.R. § 4.30 based on surgery and 
convalescence for this condition, and then assigned an 
evaluation of 10 percent, effective beginning in October 
1990.  

The X-ray studies taken of the veteran's left shoulder in May 
1992 did not show bone or joint disease.  The 
acromioclavicular joint was not separated; the head of the 
humerus was not flattened.  Sclerosis was not present in the 
glenoid process.  The acromion had an intact cortical margin.  
No disease was visible in the left shoulder.  

The veteran underwent a VA examination in June 1996.  He 
reported injuring his left shoulder in 1984 during a physical 
training exercise when he was swimming in the ocean and got 
caught in an undertow and was thrown to the bottom.  His 
shoulder slipped at that point, but relocated on its own.  
This recurred approximately 10 more times in service.  

The veteran reportedly experienced similar symptoms after 
discharge and underwent a Bankart procedure in 1990.  
Following the surgery, the veteran still had some discomfort 
in his shoulder.  He reportedly did not have the strength in 
his left arm that he had in his right arm and could not work 
comfortably overhead without getting discomfort in the 
shoulder.  

Upon examination, the veteran appeared to have good muscular 
development around both shoulders and upper arms.  There was 
noted approximately a 6-centimeter scar over the left 
shoulder joint.  There was 180 degrees of flexion and 180 
degrees of abduction, but the veteran had some discomfort at 
about 160 degrees with each of these maneuvers.  He had about 
30 degrees of extension, but again at the extremes had 
discomfort.  

The veteran easily seemed to touch the opposite shoulder 
without difficulty.  He had approximately 80 degrees of 
external rotation before discomfort, and 90 degrees of 
internal rotation.  There was some minimal crepitus on 
carrying the shoulder passively through a full range of 
motion.  

The veteran had discomfort on palpating the region of his 
scar, which sat right at the area of insertion of the SIT 
muscles.  There was no pain on palpation of either the 
subacromial area or of the acromioclavicular joint.  

The diagnosis was that of recurrent subluxation/dislocations 
of the left shoulder with a Bankart repair.  The examiner 
added that the joint now appeared to be stable; there was no 
rocking of the humerus in the glenoid, but a continued 
complaint of discomfort and a feeling of weakness.  Muscle 
strength would test at 5/5, although the veteran was 
objectively less strong on the left side than he was on the 
right side.  

A medical statement received from the veteran's treating 
physician, dated in June 1996, indicates that, due to the 
extent of the veteran's shoulder injury, scarring and post-
surgical status, his improvement had been minimal.  The 
veteran had been treated regularly with physical therapy 
modalities and home exercises.  It was the opinion of the 
treating physician that the veteran's rotator cuff and 
shoulder joint complex dysfunction would become permanent.  

The testimony of the veteran at a hearing in February 1997 
was to the effect that he would lose his grip when pulling on 
something and could not work overhead for periods of time.  
The veteran also testified that the scar was actually painful 
and tender when pressed and that he was right-handed.  

At a VA examination in July 1997, the examiner noted that the 
veteran complained of having pain with any otherhead 
activity, which significantly interfered with his abilities 
to participate in manual activities.  The diagnoses were 
those of status-post surgical repair for recurrent 
dislocations of the left shoulder; some current evidence of 
rotator cuff tendonitis; and recurrent popping in the 
shoulder, though not found on today's examination.  

A report of VA examination in November 1997 shows a diagnosis 
of recurrent dislocations of the left shoulder, now status-
post a Bankart repair with continued pain.  The X-ray studies 
revealed extremely minimal degenerative changes.  The report 
indicates that an MRI scan conducted by another facility in 
December 1995 showed a post-operative shoulder with metallic 
clips; no tear of rotator cuff or degenerative changes were 
seen.  The supraspinatus and infraspinatus tendons were also 
normal.  

At a VA examination in June 1998, the examiner noted a large 
anterior surgical scar, which was well healed.  The examiner 
noted no swelling, warmth, tenderness or effusion of the left 
shoulder.  There was no crepitance, except upon tensing up 
the shoulder muscle and abducting the shoulder; there was a 
clonking of the joint.  

The veteran underwent a VA examination in November 2001.  He 
reported having recurrent pain in the left shoulder radiating 
up to the left side of the neck and occiput and down to the 
forearm.  The pain occurred everyday with more severe attacks 
about every two to three days.  

Upon examination, there was no spasm, tenderness or 
limitation of motion of the cervical spine.  There was a full 
range of motion of both shoulders.  There was clicking in 
both shoulders on active abduction.  There was tenderness of 
the left coracoid process.  There was no instability of the 
shoulders.  The diagnosis was that of residuals of 
capsulorrhaphy of both shoulders.  

The private medical records received in May 2002 reflect that 
the veteran had bilateral shoulder pain with intermittent 
numbness and tingling and constant neck pain in 1997.  An 
examination at that time revealed a well-healed cervical 
scar.  The veteran was able to abduct and externally rotate 
his left shoulder.  There was a negative apprehension sign 
and impingement sign.  There was pinpoint tenderness to 
palpation over the bicipital groove, with good motor strength 
otherwise.  The left shoulder had full range of motion, with 
no palpable tenderness anywhere.  The impression was that of 
failed left anterior shoulder stabilization procedure.  

Additional private medical records received in May 2002 
reflect that the veteran had a long history of left neck and 
shoulder pain.  The veteran described having frequent, nearly 
daily neck aches, which seemed to start either in the neck 
and radiate down to the shoulder and up to the head, or start 
in the shoulder and radiate up to the neck and head.  

The X-ray studies taken of the veteran's left shoulder in May 
2002 did not show bone or joint disease.  The 
acromioclavicular joint was not separated.  The head of the 
humerus was not flattened.  Sclerosis was not present in the 
glenoid process, and the acromion had an intact cortical 
margin.  

The veteran underwent a VA examination in April 2003.  It was 
noted that the veteran had had no dislocations of his left 
shoulder since the surgery.  Presently, the veteran reported 
having pain in the left shoulder every day, not necessarily 
related to activity.  The veteran drove a roll-off garbage 
truck and claimed to have difficulty opening and closing the 
dumpster doors.  The veteran could do activities of daily 
living and did not use assistive devices.  

Upon examination, the veteran had no difficulty removing his 
shirt.  The left shoulder was allegedly tender.  Abduction of 
the left shoulder was 180 degrees with a popping sound under 
the scapula.  There was no pain.  His forward flexion was to 
180 degrees without popping and without pain.  The popping 
occurred on scapular thoracic motion.  His external rotation 
of the left shoulder was 80 degrees without pain.  On 
internal rotation, the left hand reached the thoracolumbar 
spine.  

There was a five-inch long deltopectoral surgical scar that 
was non-tender and was one-half inch at its maximum width.  
There was no instability of the shoulder.  The apprehension 
sign was negative.  

The diagnosis was that of status-post Bankart repair of the 
left shoulder with an excellent result.  The surgical scar 
was non-tender, and extended down to the shoulder.  

An MRI scan of the veteran's left shoulder was performed 
without intravenous contrast in May 2003.  The diagnoses were 
those of increased signal intensity in the distal 
superspinatus tendon on T2 weighted sequences, consistent 
with tendonopathy; and paralabral cyst, consistent with an 
anterior labral tear.   


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202, 207 (1995).  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2002).  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The evidence shows that the veteran is right handed.  Thus 
the left shoulder disability involves the minor extremity.  

A 20 percent evaluation is warranted for limitation of motion 
of the minor arm when motion is limited to shoulder level, or 
limited midway between the side and shoulder level.  A 30 
percent evaluation requires that motion be limited to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

The standard ranges of motion of the shoulder are 180 degrees 
of forward elevation (flexion), 180 degrees of abduction, 90 
degrees of external rotation, and 90 degrees of internal 
rotation. 38 C.F.R. § 4.71, Plate I.  

A 10 percent evaluation is warranted for malunion of the 
clavicle or scapula of the minor upper extremity, or for 
nonunion without loose movement.  A 20 percent evaluation is 
warranted for nonunion of the clavicle or scapula with loose 
movement, or for dislocation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.  

A noncompensable evaluation is warranted for slight injury to 
Muscle Group IV (intrinsic muscles of the shoulder girdle) of 
the minor upper extremity.  A 10 percent evaluation requires 
moderate injury.  A 20 percent evaluation requires moderately 
severe or severe injury of the minor upper extremity.  38 
C.F.R. § 4.73, Diagnostic Code 5304.  

A rating for the service-connected left shoulder disability 
may be assigned under Diagnostic Codes 5201, 5203, or 5304.  
Although, no more than one rating may be assigned without 
violating the rule against the pyramiding of disabilities.  
38 C.F.R. § 4.14.  

A rating under Diagnostic Code 5202 for impairment of the 
humerus would not be appropriate, since X-ray examinations 
have shown no impairment of the humerus.  

In this case, the medical evidence shows that the service-
connected left shoulder disability is manifested by 
complaints of weakness and some painful motion, slightly 
limited external rotation, minimal degenerative changes, an 
asymptomatic scar, tendonopathy and an anterior labral tear.  
There is no evidence of any significant neurological deficit.  

The Court held in DeLuca that, when determining the severity 
of a musculoskeletal disability, VA must consider whether the 
veteran experiences weakness, excess fatigability or 
incoordination as a result of the condition at issue.  

The veteran reported difficulty in opening and closing 
dumpster doors when doing his usual occupation of driving a 
garbage truck.  The Board notes that a recent examiner found 
that the veteran could do activities of daily living and did 
not use assistive devices.  

Here, the evidence of record does not show that the service-
connected left shoulder disability prevents the veteran from 
lifting his left arm above shoulder level.  While the 
evidence reflects an element of weakness associated with the 
left shoulder, there is no indication that motion through the 
arc of abduction or flexion is so painful as to render any 
portion non-functional.  Thus, even with consideration of the 
DeLuca factors, the evidence does not reflect a limitation of 
motion or functional loss due to pain to a degree that 
warrants a higher rating under Diagnostic Code 5201.  

There is no evidence of dislocation or of ankylosis to 
support the assignment of a rating in excess of 10 percent 
under Diagnostic Codes 5203 or 5200.  

While there is recent evidence of tendonopathy and an 
anterior labral tear, this evidence, in the Board's opinion, 
does not show that the symptoms of the left shoulder 
disability reflective of moderately severe muscle injury in 
order to support the assignment of a rating in excess of 10 
percent under Diagnostic Code 5304.  

It appears that the noncompensable limitation of motion with 
minimal degenerative changes of the left shoulder and 
complaints of pain are the most prominent features of the 
veteran's disability, and that the disability picture cannot 
be evaluated as more than 10 percent disabling under 
Diagnostic Code 5003-5201.  38 C.F.R. § 4.7.  

Accordingly, the preponderance of the evidence is against any 
increase based on current symptoms and the provisions of 
DeLuca, and the claim is denied.  



ORDER

An increased rating for the service-connected status-post 
Bankart repair and anterior capsular shift of the left 
shoulder is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

